EXHIBIT PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement ("Agreement") is made and entered into as of March 18, 2008, by and between Surge Global Energy, Inc., a Delaware corporation (“Surge”), Oromin Enterprises, Ltd., a British Columbia limited company (“Oromin”), Irie Isle Limited (“Irie”), a British Virgin Islands corporation, Cynthia Holdings Ltd., a British Virgin Islands corporation (“Cynthia”) and Chet Idziszek (“Idziszek”).Each of Surge, Oromin, Irie, Cynthia and Idziszek shall be referred to separately herein as a "Party" and together as the "Parties". RECITALS A.Surge, Oromin and Cynthia previously entered into a certain purchase agreement (the “Purchase Agreement”) pursuant to which Surge acquired a 17.52% interest Cynthia, which owns a certain parcel of land covering approximately 7,694 square kilometres in eastern half of the Cuyana Basin in the Province of Mendoza, Argentina (the “Santa Rosa Property”). B.Under the Purchase Agreement, Surge issued One Million (1,000,000) shares of Surge’s common stock and paid Six Hundred Thousand U.S. Dollars (US$600,000.00) to Irie.
